Exhibit 10.4

 

Good Works Acquisition Corp.

4265 San Felipe

Houston, TX 77027

 

October 19, 2020

 

Shoreline Capital Advisors, Inc.

1536 Whispering Pines Drive

Houston, Texas 77055

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Good Works Acquisition Corp. (the
“Company”) and Shoreline Capital Advisors, Inc. (“Shoreline”), dated as of the
date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on The Nasdaq Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) Shoreline shall make available, or cause to be made available, to the
Company, at 1536 Whispering Pines Drive (or any successor location of
Shoreline), certain office space, utilities and secretarial and administrative
services as may be reasonably required by the Company. In exchange therefor, the
Company shall pay to Shoreline the sum of $5,000 per month on the Listing Date
and continuing monthly thereafter until the Termination Date; and

 

(ii) Shoreline hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 



 

 

 

  Very truly yours,       GOOD WORKS ACQUISITION CORP.         By: /s/ Fred
Zeidman     Name: Fred Zeidman     Title: CEO

 

AGREED TO AND ACCEPTED BY:

 

SHORELINE CAPITAL ADVISORS, INC.

 

By: /s/ Cary Grossman     Name: Cary Grossman     Title:   President  

 

[Signature Page to Administrative Services Agreement]

 

 

 

 

